Case 1:18-cv-00347-KHP Document 76
                                75 Filed 12/14/18
                                         12/13/18 Page 1 of 3




                                                           12-14-2018
Case 1:18-cv-00347-KHP Document 76
                                75 Filed 12/14/18
                                         12/13/18 Page 2 of 3
Case 1:18-cv-00347-KHP Document 76
                                75 Filed 12/14/18
                                         12/13/18 Page 3 of 3




                            14      December
